[Cite as State v. Haddix, 2018-Ohio-2833.]


                                        COURT OF APPEALS
                                       STARK COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


STATE OF OHIO                                :       JUDGES:
                                             :       Hon. John W. Wise, P.J.
        Plaintiff - Appellee                 :       Hon. W. Scott Gwin, J.
                                             :       Hon. Craig R. Baldwin, J.
-vs-                                         :
                                             :
DOUGLAS EDWARD HADDIX                        :       Case No. 2018CA00035
                                             :
        Defendant - Appellant                :       OPINION



CHARACTER OF PROCEEDING:                             Appeal from the Stark County Court
                                                     of Common Pleas, Case No. 1995-
                                                     CR-0111




JUDGMENT:                                            Affirmed




DATE OF JUDGMENT:                                    July 16, 2018




APPEARANCES:

For Plaintiff-Appellee                               For Defendant-Appellant

JOHN D. FERRERO                                      DOUGLAS HADDIX, pro se
Prosecuting Attorney                                 P.O. Box 120 #304270
                                                     Lebanon, Ohio 45036
By: RONALD MARK CALDWELL
Assistant Prosecuting Attorney
Appellate Section
110 Central Plaza South – Suite 510
Canton, Ohio 44702-1413
Stark County, Case No. 2018CA00035                                                  2

Baldwin, J.

       {¶1}    Douglas E. Haddix appeals the decision of the Stark County Court of

Common Pleas dismissing his petition for post-conviction relief on March 2, 2018.

Appellee is the State of Ohio.


                          FACTS AND PROCEDURAL POSTURE

       {¶2}    In 1995 Appellant was convicted of two counts of rape in violation of R.C.

2907.02, one count of felonious sexual penetration in violation of R.C. 2907.12, and one

count of gross sexual imposition in violation of R.C. 2907.05. The jury acquitted appellant

on one additional count of rape and the trial court dismissed a count of child endangering,

a violation of R.C. 2919.22. Appellant appealed his conviction and sentencing and this

court affirmed the trial court’s decision. State v. Haddix, 5th Dist. Stark No. 95-CA-0175,

1996 WL 363510. Since that ruling, appellant has filed motions and petitions for various

types of relief all seeking to reverse his conviction and all of which have been denied by

the trial court and this court.

       {¶3}    Appellant now presents another petition for post-conviction relief asserting

that the trial court lacked subject matter jurisdiction because DOUGLAS EDWARD

HADDIX (sic) is a foreign national and a corporation. We previously held that “Appellant's

purported status as a “corporation” or “foreign sovereign” does not legitimately create a

jurisdictional defect and the issue is now barred from consideration based on the doctrine

of res judicata.” State v. Haddix, 5th Dist. Stark No. 2017CA00160, 2017-Ohio-9212, ¶

18. We found in that same case:

       “[a]s a petition for post-conviction relief, it was filed well beyond the time

       limits set by R.C. 2953.21, which requires a petition for (sic) to be filed no
Stark County, Case No. 2018CA00035                                                         3


       later than 365 days after the date on which the trial transcript is filed in the

       court of appeals in the direct appeal of the judgment of conviction, or 365

       days after the expiration of the time for filing an appeal if no direct appeal is

       filed. In this case, appellant filed a direct appeal and the trial transcript was

       filed on August 1, 1995. The petition was therefore untimely as it is was filed

       well beyond the time requirement in R.C. 2953.21(A).

Haddix, 2017-Ohio-9212, ¶ 14.

       {¶4}   Appellant provides no valid basis for a different decision in this case.

       {¶5}   Appellant uses the allegation of lack subject matter jurisdiction in an attempt

to avoid dismissal on the grounds of res judicata, implicitly acknowledging that the

argument in this petition is indistinguishable from the argument he presented in his

petition for post-conviction relief in Haddix, 2017-Ohio-9212. Appellant’s attempt to

preserve his argument by claiming a lack of subject matter jurisdiction fails because he

conflates subject matter jurisdiction with personal jurisdiction, two distinctly separate

concepts. Subject-matter jurisdiction is the power of a court to entertain and adjudicate

a particular class of cases. Morrison v. Steiner, 32 Ohio St. 2d 86, 87, 290 N.E.2d 841

(1972). A court's subject-matter jurisdiction is determined without regard to the rights of

the individual parties involved in a particular case. State ex rel. Tubbs Jones v. Suster,

84 Ohio St. 3d 70, 75, 701 N.E.2d 1002 (1998); Handy v. Ins. Co., 37 Ohio St. 366, 370

(1881). Bank of Am., N.A. v. Kuchta, 141 Ohio St. 3d 75, 2014-Ohio-4275, 21 N.E.3d
1040, ¶ 19 (2014) Ohio common pleas courts have “original jurisdiction of all crimes and

offenses, except in cases of minor offenses the exclusive jurisdiction of which is vested

in courts inferior to the court of common pleas.” R.C. 2931.03. The Stark County Court
Stark County, Case No. 2018CA00035                                                      4


of Common Pleas clearly had subject matter jurisdiction to consider the criminal charges

filed against appellant.

       {¶6}   Personal jurisdiction over appellant was established in this case by the

appellant’s residence in Stark County, Ohio and service of legal process. “It is axiomatic

that Ohio courts can exercise jurisdiction over a person who is a resident of Ohio.” Prouse,

Dash & Crouch, L.L.P. v. DiMarco, 116 Ohio St. 3d 167, 2007-Ohio-5753, 876 N.E.2d
1226, ¶ 5. “Moreover, the underlying foundation for assertion of personal jurisdiction is

“the presence of the person or thing involved in the litigation within the forum's territorial

boundaries or the consent [express or implied] of the party.” McBride v. Coble Express,

Inc. (1993), 92 Ohio App. 3d 505, 509, 636 N.E.2d 356, 359 (3rd Dist. 1993) Nehls v.

Quad-K. Advertising, Inc., 106 Ohio App. 3d 489, 495, 666 N.E.2d 579, 582 (8th

Dist.1995). Personal jurisdiction can be waived expressly or by failure to object. In the

case at bar, the record reflects that appellant resided in Stark County, Ohio, was arrested

and brought before the trial court where he entered a plea of not guilty and was eventually

tried. He never objected to the jurisdiction of the court over his person. Consequently,

the trial court obtained jurisdiction over the person of appellant and any objection to a lack

of personal jurisdiction was waived by appellant’s failure to object or appeal on that basis.

       {¶7}   We find that the trial court had subject matter jurisdiction, that the petition is

untimely and the appellant’s arguments are barred by the doctrine of res judicata. Haddix,

2017-Ohio-9212.

       {¶8}   To the extent appellant’s claim is based upon the allegation Douglas

Edward Haddix is a foreign national and a corporation, we find those allegations barred

by res judicata as well as they were addressed in the prior petition (State v. Haddix, 5th
Stark County, Case No. 2018CA00035                                                  5


Dist. Stark No. 2017CA00160, 2017-Ohio-9212). Further, assuming arguendo, we were

to consider those allegations and the unauthenticated exhibits attached to the petition,

the contention that the State indicted a corporation named Douglas Edward Haddix is not

supported by the record and any error in the indictment was waived by the appellant’s

failure to object. CrimR 12(C). Further, we find that Appellant’s contention that Douglas

Edward Haddix is a corporation and a foreign national is not credible as it is not borne out

by the record and is contradicted by appellant’s affidavits.

       {¶9}   The exhibits submitted by appellant in support of his argument show that

Douglas Edward Haddix was assigned an employer identification number by the IRS in

2010, that a document captioned U.S. Income Tax Return of a Foreign Corporation was

completed, and that Douglas Edward Haddix has registered the trade name Douglas

Edward Haddix. A document captioned “The Flag of DOUGLAS EDWARD HADDIX is

attached as well as a document captioned “Douglas Edward Haddix Sovereign” without

any explanation as to the significance of these documents. These documents contain

nothing to establish the presence of a valid corporation in the state of Ohio named

Douglas Edward Haddix presently or when appellant was indicted.

       {¶10} Appellant’s reliance on our decision in State v. Haddix, 5th Dist. Stark No.

2017CA00160, 2017-Ohio-9212, ¶18, to establish the existence of his corporation is

misplaced as we merely acknowledged his allegation when we noted his “purported

status as a “corporation” or “foreign sovereign.”” Our comment does nothing to establish

the existence of a corporation and, as we noted, appellant has likewise failed to show that

a corporation legally existed in Ohio at the time of the indictment.
Stark County, Case No. 2018CA00035                                                         6


       {¶11} Finally, appellant previously filed affidavits in this case in which he

represented that he was the defendant in this case and that he was a “U.S. Citizen”

directly contradicting his current assertion that his namesake corporation was mistakenly

indicted. (Affidavit attached to Notice of Appeal, Nov. 21, 2006, Docket #94; Affidavit

attached to Civil Rule 60(B) Motion, filed June, 21, 1999, Docket #78).

       {¶12} We agree with the analysis of the trial court in State v. Bob Manashian

Painting, 121 Ohio Misc.2d 99, 2002-Ohio-7444, 782 N.E.2d 701, ¶ 28 (M.C.) and find

that appellant:

       is a citizen of this state unless and until he establishes residency in another

       state, or in another country. He is a citizen of the United States unless and

       until he undertakes those steps provided under federal law for revocation of

       citizenship, and, incidentally, subjects himself to deportation. Sections 1229

       and 1481, Title 8, U.S.Code; see, also, Afroyim v. Rusk (1967), 387 U.S.
253, 87 S. Ct. 1660, 18 L. Ed. 2d 757. Clearly, defendant wishes to have his

       cake of citizenship and eat it too. He wishes to live in this state, drive on its

       roads, walk on its paths, be protected by its Constitution, laws, courts and

       officers, and enjoy all of its rights and blessings, while shirking its

       responsibilities—*** This is repugnant to both the letter and spirit of the law,

       and this the court will not permit him to do.”

       {¶13} While we do not accept appellants contention he is a sovereign entity, even

if we were to countenance the assertion, his claims of immunity would fail.

       The Vienna Convention on Diplomatic Relations, April 18, 1961, Art. IV, 23

       U.S.T. 3227, and the corresponding statute, 22 U.S.C. §§ 254a-254e,
Stark County, Case No. 2018CA00035                                                     7


       premise diplomatic immunity upon recognition by the receiving state. That

       is to say, neither [Appellant] nor anyone else is able unilaterally to assert

       diplomatic immunity. Such status only exists when there is recognition of

       another state's sovereignty by the Department of State. In other words,

       recognition by the executive branch-not to be second-guessed by the

       judiciary-is essential to establishing diplomatic status. Restatement (Third)

       of Foreign Relations Law of the United States § 461 Commentary at 30

       (Tent. Draft No. 4, 1983). The United States Department of State has not

       recognized [DOUGLAS EDWARD HADDIX]. Similarly, it has never granted

       immunity status to [DOUGLAS EDWARD HADDIX]. Thus, [Appellant] is

       precluded from asserting sovereign immunity.

United States v. Lumumba, 741 F.2d 12, 15 (2d Cir.1984), aff'd, 794 F.2d 806 (2d

Cir.1986), (Citations omitted).
Stark County, Case No. 2018CA00035                                                    8


         {¶14} We hold that appellant’s petition is barred by the doctrine of res judicata and

that his remaining arguments, even if considered, are not persuasive, are contradicted by

his own representations in the record and do not provide a basis for post-conviction relief.

For the forgoing reasons, we affirm the decision of the Stark County Court of Common

Pleas.

By: Baldwin, J.

John Wise, P.J. and

Hoffman, J. concur.